DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08-26-2019, 10-14-2019 and 09-08-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-183182 hereinafter Nakada [see IDS cited 09-08-2021] in view of U.S. Pre-Grant Publication No. 2014/0199579 hereinafter Morita. 
Regarding Claims 1, 13 and 16, Nakada teaches a storage battery comprising: a housing member having interior space thereof; a separator (diaphragm) including a first bag and disposed in the housing member; first electrode disposed in the interior of the first bag of the 
Nakada does not specify that the separator comprises a separator having the claimed air permeability coefficient. 
However, Morita teaches a battery that comprises a separator having air permeability of 500 seconds/100 cm3 or less (paragraph 103). Therefore, it would have been obvious to one of ordinary skill in the art to use a separator having such air permeability before the effective filing date of the claimed invention because Morita discloses that such configuration can sufficiently achieve lithium ion mobility in the separator (paragraph 103). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Regarding Claims 2 and 14-15, the combination teaches a storage battery having a positive electrode side region and a negative electrode side region which are separated by the diaphragm (separator) and the number of bags or their arrangement is obvious (see MPEP § 2143). 

Regarding Claims 7 and 20, the combination teaches a separator that is expected to have a ratio of a smaller one of an osmotic pressure of the first electrolyte and an osmotic pressure of the second electrolyte to a larger one of the osmotic pressure of the first electrolyte and the osmotic pressure of the second electrolyte is in a range from 10% to 100%. 
Regarding Claims 8-9 and 21-22, the combination teaches that the electrolyte includes an aqueous solvent (paragraph 37 of Nakada) and the first electrolyte and the second electrolyte have different pH values from each other (paragraph 19 of Nakada). 
Regarding Claims 10-12 and 23-25, the combination teaches a power supply unit comprising the storage battery (paragraphs 1-2 of Nakada). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729